 Case 5:19-cr-50072-JLV Document 98 Filed 11/19/20 Page 1 of 8 PageID #: 551




                               UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH DAKOTA

                                     WESTERN DIVISION



UNITED STATES OF AMERICA,                                  CR. 19-50072-JLV

                        Plaintiff,
                                                                 ORDER
        vs.


MARCIN STANISLAW GARBACZ,

                        Defendant.



         Ajury convicted defendant Marcin Garbacz of 50 counts of wire fraud, nine

counts of money laundering, one count of interstate transportation of stolen

money and five counts of making and subscribing a false tax return. (Docket

65). The court entered a sentencing scheduling order. (Docket 72). Pursuant

to the order, the court held a restitution hearing on November 13, 2020. I^ at

p. 3.
                                             I



         LEGAL STANDARD


         Restitution is required under 18 U.S.C. §§ 3663A 8s 3664(j)(l) and United

States v. Schmidt, 675 F.3d 1164 (8th Cir. 2012). The Mandatory Victims

Restitution Act("MVRA") provides:

         (a)(1) Notwithstanding any other provision of law, when sentencing
                  a defendant convicted of an offense described in subsection
                 (c), the court shall order, in addition to .. . any other penalty
                 authorized by law, that the defendant make restitution to the
                  victim of the offense . . ..

              (2) For the purposes of this section, the term "victim" means a
                  person directly and proximately harmed as a result of the
 Case 5:19-cr-50072-JLV Document 98 Filed 11/19/20 Page 2 of 8 PageID #: 552




             commission of an offense for which restitution may be ordered
             including, in the case of an offense that involves as an element
             a scheme . . . or pattern of criminal activity, any person
             directly harmed by the defendant's criminal conduct in the
             course of the scheme . . . or pattern. . . .

      (c)(1) This section shall apply in all sentencing proceedings for
             convictions of. .. any offense . . .

            (B)    in which an identifiable victim or victims has
                   suffered a . . . pecuniary loss.

18 U.S.C. § 3663A(a)(l)-(3) 85 (c)(1)(B).

      "Restitution is designed to make victims whole, not to punish

perpetrators[.]"   United States v. Carruth. 418 F.3d 900, 904 (8th Cir. 2005);

see also United States v. Balentine, 569 F.3d 801, 806 (8th Cir. 2009)("The

intended beneficiaries of the MVRA's procedural mechanisms are the victims,

not the victimizers.")(internal quotation marks and citation omitted). "[N]either

[Apprendi v. New Jersey, 530 U.S. 466 (2000),] nor [Blakelv v. Washington. 542

U.S. 296 (2004),] prohibitjudicial fact finding for restitution orders." Carruth.

418 F.3d at 904. Furthermore, United States v. Booker, 543 U.S. 220 (2005),

"does not affect restitution orders since they are not subject to any prescribed

statutory maximum and they are not in the nature of a criminal penalty."

Carruth. 418 F.3d at 904.

      The MVRA is intended "to ensure that victims of a crime,receive fioll

restitution." Dolan v. United States. 560 U.S. 605,612 (2010); United States v.

Statman. 604 F.3d 529,538(8th Cir. 2010). "The MVRA requires restitution 'in

the full amount of each victim's losses . . . without consideration of the economic
 Case 5:19-cr-50072-JLV Document 98 Filed 11/19/20 Page 3 of 8 PageID #: 553




circumstances of the defendant.'" United States v. Sentv-Haugen. 449 F.3d

862, 865 (8th Cir. 2006)(citing 18 U.S.C. § 3664(f)(1)(A)).

      The government bears the burden to prove the victims'losses by a

preponderance of the evidence. 18 U.S.C. § 3664(e). "[T]he government may

meet its burden of proof by introducing testimony from the investigating [agent]

... or a sworn statement from the victim outlining the losses sustained as a

result of the crime." United States v. Adetilove. 716 F.3d 1030, 1039 (8th Cir.

2013)(internal citation omitted). "Although the government bears the burden of

proving the restitution amount by a preponderance of the evidence,...'a district

court is charged only with reasonably estimating the loss' when the amount lost

through fraud is difficult to estimatef.j" United States v. Adeiumo. 848 F.3d

868, 870-71 (8th Cir. 2017)(citing Adetilove. 716 F.3d at 1039; United States v.

Alexander. 679 F.3d 721, 729 (8th Cir. 2012); additional citation omitted).

"While the Federal Rules of Evidence do not apply at sentencing, 'information

considered by the sentencing court must have sufficient indicia of reliability to

support [its] probable accuracy.'" Id,(citing United States v. Fleck. 413 F.3d

883, 894 (8th Cir. 2005); additional citation omitted).

       "[Tjhe IRS is an eligible victim under the MVRA." Sentv-Haugen.

449 F.3d at 865. "[I]n any case in which the United States is a victim, the court

shall ensure that all other victims receive full restitution before the United States

receives any restitution." Id (citing 18 U.S.C. § 3664(i)).
 Case 5:19-cr-50072-JLV Document 98 Filed 11/19/20 Page 4 of 8 PageID #: 554




        Once the court sets the amount of restitution, it must fashion a schedule

of restitution payments considering:

          [T]he financial resources and other assets of the defendant... ;

           projected earnings and other income of the defendant; and

           any financial obligations of the defendant....

18 U.S.C. §§ 3664(f)(2)(A)-(C). In establishing a schedule for payment of

restitution, the court

        may direct the defendant to make nominal periodic payments if the
        court   finds   from   facts   on   the   record   that   the   economic
        circumstances of the defendant do not allow the payment of any
        amount of a restitution order, and do not allow for the pa5anent of
        the full amount of a restitution order in the foreseeable future under
        any reasonable schedule of payments.

Id^§ 3664(f)(3)(B).

        ANALYSIS


      Internal Revenue Service ("IRS") Special Agent ("SA") Brian Pickens

testified at the restitution hearing. As part of the criminal investigation of Mr.

Garbacz, SA Pickens evaluated the defendant's personal checking account at the

Black Hills Federal Credit Union. The agent developed a detailed accounting of

cash deposits to the defendant's account for the period July 2012 through April

2018.    See Trial Exhibit 91.


        During this period, Mr. Garbacz deposited $259,696.19 in cash into his

checking account. SA Pickens' accounting does not include electronic deposits

of $20,000 to $24,000, per year, for defendant's annual salary as a Roman

Catholic priest, checks or income derived from the sale of any items of personal
                                            4
 Case 5:19-cr-50072-JLV Document 98 Filed 11/19/20 Page 5 of 8 PageID #: 555




property on the internet. For the same period, SA Pickens prepared a summary

of cash deposits by denomination. See Trial Exhibit 67. This detailed table

was summarized in Trial Exhibit 67A. As noted, the "summary[$161,044] does

not include $98,431.30 of cash deposits into [defendant's] account made

through the ATM,since Black Hills [Federal Credit Union] did not keep records of

denominations of cash deposited through the ATM." Id^ SA Pickens explained

adding the two figures of Trial Exhibit 67A, plus $220.89 in coins deposited to

defendant's account over the period under investigation, results in the same

figure, $259,696.19, developed by the agent in Trial Exhibit 91.

      Once Mr. Garbacz was caught red-handed by a hidden video camera on

April 23, 2018, stealing money from a parish's locked money bag, the defendant

withdrew $40,000 from his checking account. From that point forward, SA

Pickens noted the defendant did not make any further cash deposits to his

checking account and the three parishes' cash collections increased, returning

to pre-investigation levels.

      SA Pickens testified in his professional opinion that over the course of the

seven and one-half years included in the investigation the three parishes St.

Therese The Little Flower, Cathedral of Our Lady of Perpetual Help and

Blessed Sacrament were the victims of the defendant's criminal conduct.    In his

opinion the victims suffered a total loss of $259,696.19.

      During cross-examination, SA Pickens was asked if he investigated to

determine if other individuals may have been stealing money from the three

                                        5
 Case 5:19-cr-50072-JLV Document 98 Filed 11/19/20 Page 6 of 8 PageID #: 556




parishes. SA Pickens testified he did investigate other individuals who may-

have had access to the parishes' money but could not find another individual

who developed as a suspect. Mr. Garbacz's conduct, admissions to law

enforcement and the cash activities in his Black Hills Federal Credit Union

account identified the defendant as the thief.

      SA Pickens acknowledged he did not deduct cash stipends which may

have been received by Mr. Garbacz for conducting weddings, funerals and other

special church ceremonies. From his discussion with other priests of the three

parishes, SA Pickens estimated the defendant's total cash stipends during the

period under investigation would have ranged in total from $500 to $1,000. The

defendant did not challenge these figures or present any evidence of a larger ■

amount received in stipends.

      SA Pickens investigated the defendant's reported income and income tax

paid as well as the defendant's unreported income and income tax not paid on

the unreported income in each year. See Trial Exhibits 61-65 and 61A-65A.

For the tax return years 2013 through 2017, the defendant had unreported

income totaling $235,818 and income tax due totaling $46,008. See Restitution

Exhibit 111. The agent testified the difference between the total unreported

income and the total amount of the victims'losses occurs because part of the

losses occurred in 2012 and 2018, years during which defendant's tax returns

were not under investigation.
 Case 5:19-cr-50072-JLV Document 98 Filed 11/19/20 Page 7 of 8 PageID #: 557




      The court hnds SA Pickens' testimony credible. As a certified public

accountant and special agent for the IRS for nine years, he has the education,

background and expertise to conduct the in-depth investigation which occurred

in this case. SA Pickens' professional work qualified him to develop the charts

and summaries used to identify and illustrate the activities in defendant's

accounts and to arrive at the financial conclusions as to the losses suffered by

the parish victims and the IRS.

      The court finds by a preponderance of the evidence that the government

satisfied its burden of proof to arrive at restitution in this case. 18 U.S.C.

§ 3664(e). While the government, the parishes and the court may never know

the full extent of defendant's criminal conduct, the court is satisfied the losses

suffered by the parishes and the IRS are reasonably calculated. See Adeiumo.

848 F.Sd at 870-71.

      Based on the figures discussed above, the court calculates the following:

      Total cash deposits to defendant's account               $259,696.19
      Less cash stipends received                                   1,000.00

      Total restitution due to victims                         $258.696.19

The victims agree restitution should be equally divided among the three

parishes. See Docket 87 at p. 1 ("Together, as pastors of these three parishes,

we have concluded that any restitution ordered by the court, to be paid to our

parishes, as victims of these crimes, should be split equally between the three

parishes: each parish receiving 1/3 of any restitution distributions.").


                                         7
 Case 5:19-cr-50072-JLV Document 98 Filed 11/19/20 Page 8 of 8 PageID #: 558




                                      ORDER


      Based on the above analysis, it is

      ORDERED that total restitution of $258,696.19, due to the parishes which

were the victims of defendant's criminal conduct, shall be allocated as follows:

      St. Therese The Little Flower                      $86,232.07

      Cathedral of Our Lady of Perpetual Help            $86,232.06

      Blessed Sacrament                                  $86,232.06

      IT IS FURTHER ORDERED that the United States Treasury

Department, Internal Revenue Service, is entitled to restitution of $46,008 for

unpaid federal income taxes for the tax years 2013 through 2017.

      IT IS FURTHER ORDERED pursuant to 18 U.S.C. § 3664(i) that the three

parish victims shall receive full restitution before the United States receives any

restitution.

      IT IS FURTHER ORDERED that at sentencing on Monday, November 23,

2020, at 9:30 a.m., the court will fashion a schedule of restitution payments to

be made by the defendant.

      Dated November 19, 2020.

                               BY THE COURT:




                               JEFKEpa^. VIKEN
                               UNITED STATES DISTRICT JUDGE
